          Case 2:17-cv-10721-JTM-JVM Document 301 Filed 12/16/20 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON; MARC
 MITCHELL; LAZONIA BAHAM;
 TIFFANY LACROIX; and SILENCE IS                          Civil Action No. 17-10721
 VIOLENCE,
                                                          Section H
            Plaintiffs,                                   Judge Jane Triche Milazzo

 v.                                                       Division 1
                                                          Magistrate Judge Janis van Meerveld
 LEON CANNIZZARO, in his official
 capacity as District Attorney of Orleans
 Parish and in his individual capacity;
 GRAYMOND MARTIN; DAVID PIPES;
 JASON NAPOLI; ARTHUR MITCHELL;
 LAURA RODRIGUE; in their individual
 capacities,

            Defendants.


                          NOTICE OF CORRECTED BRIEF AND EXHIBITS

           Plaintiff Lazonia Baham, through undersigned counsel, hereby files this notice of

corrected brief and exhibits to correct inadvertent, non-substantive errors in the filing of her

Opposition to Individual Defendants’ Motion for Summary Judgment (Dkt. Nos. 295, 296).

           Attached is a version of the brief that corrects several erroneous references to the record.

It also contains minor proofreading edits that were inadvertently not included in the version that

was filed. Also attached is a version of Plaintiff’s Counterstatement of Undisputed Material Facts

that similarly corrects references to the record and minor proofreading edits.

           Plaintiffs also attach 7 exhibits that were incomplete or erroneous:

      •    Exhibit 1, a redacted version of Ms. Baham’s deposition transcript (which was the

           document which crashed ECF several times as counsel attempted to file Plaintiff’s

           Opposition) has now been fixed. It should replace Dkt. No. 296-77.


                                                     1
       Case 2:17-cv-10721-JTM-JVM Document 301 Filed 12/16/20 Page 2 of 4




   •    Exhibit 7 has been updated to include a missing page. It should replace Dkt. No. 296-6.

   •    Exhibit 39 has been updated to include a cover page (and replaces Dkt. No. 296-37).

   •    Exhibit 41 is updated to include a cover page (and replaces (Dkt. No. 296-39).

   •    Exhibit 45 was erroneously not included in Plaintiff’s filing and is attached.

   •    Exhibit 54 is updated to include a cover page (and replaces (Dkt. No. 296-48).

   •    Exhibit 87 was erroneously not included in Plaintiff’s filing and is attached.

        Finally, two documents marked CONFIDENTIAL were inadvertently filed (Exhibits 56

and 73, Dkt. Nos. 296-49 and 296-64, respectively). Plaintiffs’ counsel will work with the

Clerk’s office to get those documents removed from the public record, and include them in their

forthcoming Motion for Leave to File Under Seal.


Dated: December 16, 2020                              Respectfully Submitted,


                                                      s/ Laura Gaztambide Arandes

 Katherine Chamblee-Ryan (pro hac vice)               Mariana Kovel (pro hac vice)
 Tara Mikkilineni (pro hac vice)                      American Civil Liberties Union Foundation
 Ryan C. Downer (pro hac vice)                        125 Broad Street, 18th Floor
 Laura Gaztambide Arandes (pro hac vice)              New York, NY 10004
 Jeffrey Stein (pro hac vice)                         Tel: (646) 905-8870
 Civil Rights Corps                                   mkovel@aclu.org
 1601 Connecticut Avenue NW, Suite 800
 Washington, D.C. 20009
 Tel: (202) 844-4975

 Somil Trivedi (pro hac vice)                         Bruce Hamilton
 American Civil Liberties Union Foundation            La. Bar No. 33170
 915 15th Street NW                                   ACLU Foundation of Louisiana
 Washington, DC 20005                                 1340 Poydras St., Suite 2160
 Tel: (202) 715-0802                                  New Orleans, LA 70156
                                                      Tel: (504) 522-0628




                                                 2
      Case 2:17-cv-10721-JTM-JVM Document 301 Filed 12/16/20 Page 3 of 4




 Gerald S. Sachs (pro hac vice)           Sarah S. Brooks (pro hac vice)
 Venable LLP DC                           Venable LLP
 600 Massachusetts Ave. NW                2049 Century Park East, Suite 2300
 Washington, DC 20001                     Los Angeles, CA 90067
 Tel: (202) 344-4269                      Tel: (310) 229-0408

 Allison B. Gotfried (pro hac vice)       Michael S. Blume (pro hac vice)
 Venable LLP                              Venable LLP
 1270 Avenue of the Americas              1270 Avenue of the Americas
 24th Floor                               24th Floor
 New York, NY 10020                       New York, NY 10020
 Tel: (212) 370-6227                      Tel: (212) 370-5500


Attorneys for Plaintiffs




                                      3
     Case 2:17-cv-10721-JTM-JVM Document 301 Filed 12/16/20 Page 4 of 4




                              CERTIFICATE OF SERVICE

        I certify that on December 16, 2020, I electronically filed the foregoing Notice of
Corrected Brief and Exhibits using the CM-ECF System, which caused notice to be sent to via
email to all counsel of record.



                                                  s/ Laura Gaztambide Arandes




                                              4
